DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 – 17 and 19 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 October 2020.

Summary
The Amendment filed on 29 November, 2021 has been acknowledged. 
Claims 1, 18 and 23 have been amended. 
Currently, claims 1 – 10, 18 and 23 – 26 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (Hereinafter Shimoda) (US 2016/0318575) in view of Dackermann et al. (Hereinafter Dackermann) (US 2017/0182986)
	
As per claim 18, Shimoda discloses a brake control device (See at least abstract) comprising: 
an electronic controller configured to control a first braking unit that is configured to brake a first rotating body of a plurality of rotating bodies of a human-powered vehicle, and a second braking unit that is configured to brake a second rotating body of the plurality of rotating bodies of the human-powered vehicle, the second rotating body being different from the first rotating body (See at least paragraph 23), 
the electronic controller being configured using a notification device, notify a user of brake-related information for braking the second rotating body (See at least abstract and paragraph 15; via notification device and electronic controller), but does not explicitly teach element of:

Dackermann teaches element of: the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body, control the second braking unit to increase a braking force of the second rotating body, using a force that is different from hydraulic pressure (See at least abstract and paragraph 2 – 3 and 20 – 21; via ABS control hydraulic and separate braking actuation devices for increasing and/or decreasing the brake pressure of front wheel and/or rear wheel brakes and when front wheel brake pressure decreases, the rear brake pressure increases utilizing the braking actuation devices utilized by ABS).
Both Shimoda and Dackermann teach art of bicycle brake control system utilizing ABS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body, control the second braking unit to increase a braking force of the second rotating body, using a force that is different from hydraulic pressure as taught by Dackermann in the system of Shimoda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Allowable Subject Matter
Claims 1 – 10 and 23 – 26 are allowed over the records of prior arts.

Reason for Allowance on claims 1 – 10 and 23 - 26
The current invention for claims 1 – 10, and 23 – 26 are directed to A brake control device and system comprising: an electronic controller configured to control: a first power source of a first braking unit that is configured to brake a first rotating body of a plurality of rotating bodies of a human-powered vehicle, and a second power source of a second braking unit that is configured to brake a second rotating body of the plurality of rotating bodies of the human- powered vehicle, the second rotating body being different from the first rotating body, the first power source including a first motor, the second power source including a second motor, and the second power source being different than the first power source, the electronic controller being further configured to, upon determining an ABS control is performed to decrease a braking force of the first rotating body using the first power source, control the second power source of the second braking unit to increase a braking force of the second rotating body using a force that is different from hydraulic pressure.
The most remarkable prior arts are Shimoda et al. (US 2016/0318575), Dackermann et al. (US 2017/0182986), Ward (US 2012/0305345) and Kokubo et al. (US 2007/0018499).
Shimoda et al. is directed to a bicycle apparatus is basically provided with an ABS unit which is driven by an assist motor which adds an assisting force to a manual drive force inputted from a crankshaft of a bicycle, and which controls a braking force that is applied to a wheel of the bicycle. However, Shimoda et al. does not expressly teaches the all the elements of the independent claims 1 and 23.

Ward is directed to an apparatus and a system include an actuator assembly configured for controlling a movement of a manual mechanical linkage shaft in a manual brake system for a vehicle wheel. An electric motor drives the actuator assembly wherein a manually applied force to the manual mechanical linkage shaft is modulated or pulsed. A lock and release assembly is configured for engaging and disengaging the actuator assembly to and from the manual mechanical linkage shaft. Means actuates the lock and release assembly to engage the actuator assembly to the manual mechanical linkage shaft, and disengage the actuator assembly from the manual mechanical linkage shaft. An electronic controller controls the electric motor during a braking of the vehicle wheel to mitigate skidding of the vehicle wheel during the braking. However, Ward does not expressly teaches the all the elements of the independent claims 1 and 23.
Kokubo et al. is directed to a brake apparatus for a vehicle generally sets an upper limit value of regenerative braking force to the maximum value of the regenerative braking force 

Response to Arguments
Applicant's arguments filed 29 November, 2021 have been fully considered but they are not persuasive. 
The Applicant amended the claim 18 to remove elements of claim 19. Hence, the claim 18 is not considered by the Examiner again as the Applicant argued.
The Applicant argued, “With respect to Claim 25, Applicant submits that, even if combinable, Shimoda, Dackermann and Ward fail to disclose or suggest an electronic controller configured to, using a notification device, notify a user of brake-related information for braking the second rotating body in accordance with independent Claim 18 from which Claim 25 depends. Shimoda merely teaches a control device which "controls the assist motor and the ABS unit on the basis of the first detection device and the second detection device" and does not output or notify a user of brake-related information. See, Shimoda, page 1, paragraph 15. 
Examiner respectfully disagrees and contends that limitation of claim 25 filed on 29 November, 2021 does not have any reference to notification device or notifying a user as claim 25 recites limitation of ” 25. (Previously Presented) The brake control device according to claim 18, wherein the electronic controller is configured to control the second braking unit to increase the braking force of the second rotating body using electric power.” Therefore, the Examiner finds the argument regarding claim 25 not persuasive. Furthermore, claim 18 is apparatus claim, where claim limitation is met if prior arts teaches equivalent physical components that can perform the functions of the claim limitations. The combination of Shimoda and Dackermann teaches all the physical components that can perform the functions of claim 18. Therefore, the Examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662